Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-116

IN RE DAVID PRINCE
                                                    2017 DDN 250
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 456983

BEFORE: Thompson and Beckwith, Associate Judges, and Farrell, Senior Judge.

                                   ORDER
                              (FILED – May 3, 2018)

       On consideration of the certified order of the Supreme Court of Florida
suspending respondent from the practice of law in the state of Florida for a period
of one year; this court’s February 28, 2018, order suspending respondent pending
further action of the court and directing him to show cause why the functionally-
equivalent reciprocal discipline of a one-year suspension with a fitness requirement
should not be imposed; the statement of Disciplinary Counsel regarding reciprocal
discipline; and it appearing that respondent failed to file a response to the court’s
show cause order or his D.C. Bar R. XI, §14 (g) affidavit, it is

       ORDERED that David Prince is hereby suspended from the practice of law
in the District of Columbia for a period of one year with reinstatement contingent
on a showing of fitness. See In re Sibley, 990 A.2d 483 (D.C. 2010), and In re
Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not
participate). It is

       FURTHER ORDERED that for purposes of reinstatement respondent’s
period of suspension will not begin to run until such time as he files a D.C. Bar R.
XI, § 14 (g) affidavit.


                                PER CURIAM